COFFEY, J.
1. There is no petition on file here signed by David McClure or by his counsel. Grace Biddle’s application that David McClure be appointed is not sufficient, as the person to whom letters are issued must apply by his own petition, signed by himself or his counsel: Code Civ. Proc., secs. 1371, 1374.
The order of June 8, 1883, had no proper basis as required by the foregoing cited sections, and it must fall.
2. An additional bond should have been provided for in the order of sale of the real "estate: Code Civ. Proc., sec. 1389.
The objections to the confirmation of the sale are sustained; they cannot now be cured by amendment; there being no petition, there is nothing to amend.